ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_07_FR.txt.                                                                                            733



                                DÉCLARATION DE Mme LA JUGE XUE

                 [Traduction]

                    1. J’ai voté en faveur de l’arrêt car je souscris à la décision de la Cour
                 consistant à se déclarer incompétente en la présente espèce. Ce nonob­
                 stant, je tiens à formuler deux observations.
                    2. La première a trait à l’approche que la Cour a suivie. Dans son
                 arrêt, celle‑ci a conclu que les éléments de preuve qui lui avaient été pré-
                 sentés ne permettaient pas de démontrer que, au moment où les
                 Iles Marshall avaient introduit l’instance devant elle, il existait entre les
                 Parties un différend relatif à l’objet de la requête ; en conséquence, il
                 n’était pas satisfait à la condition pour qu’elle ait compétence. La Cour
                 est parvenue à cette conclusion essentiellement au motif que, quelles que
                 soient les circonstances, les Iles Marshall n’avaient jamais — par leurs
                 déclarations ou leur comportement — livré au Pakistan quelque élément
                 précis qui lui aurait permis d’avoir connaissance de ce qu’elles nourris-
                 saient à son encontre un grief d’ordre juridique pour manquement à son
                 obligation internationale de négocier au sujet du désarmement nucléaire.
                    3. Selon la jurisprudence de la Cour, un différend doit en principe exis-
                 ter à la date du dépôt de la requête (Violations alléguées de droits souve‑
                 rains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
                 c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
                 p. 27, par. 52 ; Application de la convention internationale sur l’élimination
                 de toutes les formes de discrimination raciale (Géorgie c. Fédération de
                 Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85,
                 par. 30 ; Questions d’interprétation et d’application de la convention de
                 Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
                 arabe libyenne c. Royaume‑Uni), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 1998, p. 25‑26, par. 43‑45 ; Questions d’interprétation et
                 d’application de la convention de Montréal de 1971 résultant de l’incident
                 aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats‑Unis d’Amérique),
                 exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 130‑131, par. 42‑44).
                 L’existence d’un différend demande à être établie objectivement par la
                 Cour, sur la base des positions et du comportement des parties (Violations
                 alléguées de droits souverains et d’espaces maritimes dans la mer des
                 Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
                 Recueil 2016 (I), p. 26-27, par. 50 ; Questions concernant l’oblig­      ation
                 de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J.
                 Recueil 2012 (II), p. 442, par. 46 ; Application de la convention inter­
                 nationale sur l’élimination de toutes les formes de discrimination raciale
                 (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2011 (I), p. 84, par. 30 ; Essais nucléaires (Australie
                 c. France), arrêt, C.I.J. Recueil 1974, p. 271, par. 55 ; Essais nucléaires
                 (Nouvelle‑Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 476, par. 58 ;

                                                                                           185




6 CIJ1106.indb 131                                                                                13/11/17 09:02

                              armes nucléaires et désarmement (décl. xue)                  734

                 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la
                 Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).
                 Lorsque le titre de compétence est constitué par les déclarations d’accep-
                 tation de la juridiction obligatoire de la Cour que les parties ont faites en
                 vertu du paragraphe 2 de l’article 36 du Statut, ni la notification préalable
                 ni l’envoi d’une note diplomatique officielle énonçant la réclamation
                 d’une partie à l’encontre de l’autre ne sont considérés comme une condi-
                 tion obligatoire. La détermination de l’existence d’un différend est une
                 question de fond, et non de forme (Violations alléguées de droits souve‑
                 rains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colom‑
                 bie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26-27,
                 par. 50 ; Application de la convention internationale sur l’élimination de
                 toutes les formes de discrimination raciale (Géorgie c. Fédération de Rus‑
                 sie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30),
                 la Cour devant s’employer à établir si les vues des parties divergeaient au
                 sujet des questions juridiques en cause.
                    4. En la présente espèce, la Cour a dûment suivi cette jurisprudence.
                 Etant donné qu’elle n’a pas examiné les autres exceptions soulevées par le
                 défendeur, mais a rejeté la requête en s’appuyant uniquement sur sa
                 conclusion quant à l’existence d’un différend, il n’est toutefois pas exclu
                 que l’opportunité de cette approche formelle et restrictive suscite certaines
                 questions. Compte tenu de la pratique antérieure de la Cour — qui a
                 consisté à faire preuve de souplesse à l’égard des carences procédurales
                 (voir Application de la convention pour la prévention et la répression du
                 crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2008, p. 438, par. 81 ; Activités militaires et paramilitaires au
                 Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), compé‑
                 tence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 428‑429, par. 83 ; Came‑
                 roun septentrional (Cameroun c. Royaume‑Uni), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 1963, p. 28 ; Certains intérêts allemands en Haute‑­
                 Silésie polonaise, compétence, arrêt n° 6, 1925, C.P.J.I. série A no 6, p. 14 ;
                 Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A
                 no 2, p. 34) —, il est en effet permis de se demander si l’inexistence d’un
                 différend entre les Parties au moment du dépôt de la requête pouvait en
                 soi constituer une base solide pour écarter l’affaire ; le différend s’étant
                 désormais bel et bien cristallisé, il serait aisé pour les Iles Marshall de se
                 présenter de nouveau devant la Cour en introduisant une nouvelle requête
                 ayant le même objet. Pour des raisons d’économie judiciaire, le réalisme
                 et la souplesse pouvaient donc sembler être de mise dans les présentes
                 circonstances.
                    5. Si j’ai souscrit à la décision de la Cour, c’est pour trois raisons. Pre-
                 mièrement, je suis d’avis que la démonstration, par le demandeur, de ce
                 qu’un différend existait entre les Parties avant l’introduction de l’instance
                 doit satisfaire à un critère de preuve minimal. Or, les éléments présentés
                 par les Iles Marshall à cet égard étaient nettement insuffisants. Hormis les
                 deux déclarations qu’il a faites lors de conférences internationales pour
                 exhorter les puissances nucléaires à engager immédiatement des négocia-

                                                                                            186




6 CIJ1106.indb 133                                                                                  13/11/17 09:02

                              armes nucléaires et désarmement (décl. xue)                  735

                 tions sur le désarmement nucléaire — que les autres Etats seraient fondés
                 à considérer comme des déclarations politiques —, le demandeur n’a
                 fourni aucun élément attestant que des contacts bilatéraux de quelque
                 sorte que ce soit auraient eu lieu entre les Parties avant la saisine de la
                 Cour. Il s’est en revanche abondamment appuyé sur les positions expri-
                 mées par ces dernières en cours d’instance pour montrer que la réclama-
                 tion de l’une se heurtait à l’opposition manifeste de l’autre. Or, ainsi que
                 la Cour l’a souligné, si pareille argumentation était jugée recevable, la
                 condition de l’existence d’un différend se trouverait en pratique privée de
                 tout sens et de toute valeur. Chose selon moi plus fondamentale encore,
                 cela ébranlerait la confiance des Etats qui acceptent la juridiction obliga-
                 toire de la Cour.
                    6. Deuxièmement, même si une notification préalable ou des échanges
                 diplomatiques ne sont pas requis en tant que condition de l’existence d’un
                 différend, il convient de décourager les actions en justice « par surprise ».
                 Tout moyen de règlement pacifique des différends, y compris la voie judi-
                 ciaire, vise au règlement du différend en cause. A cet égard, le fait d’expri-
                 mer clairement une réclamation juridique contre la partie responsable,
                 chaque fois que les circonstances le permettent, faciliterait le processus de
                 négociation et de règlement. En tant que victimes du développement des
                 armes nucléaires, les Iles Marshall ont certes toutes les raisons de repro-
                 cher aux Etats qui en sont dotés de ne pas mener des efforts conjoints en
                 poursuivant des négociations sur la cessation de la course aux armements
                 et le désarmement nucléaire. Cette légitimité ne saurait cependant pré­
                 valoir sur les conditions juridiques régissant l’exercice de la compétence
                 de la Cour.
                    7. Bien que la notion de différend n’ait jamais été formellement définie
                 et que le critère permettant de déterminer l’existence d’un différend soit
                 généralement peu strict, l’Etat contre lequel une instance est introduite
                 devrait au moins avoir préalablement connaissance de ce qu’un différend
                 d’ordre juridique, qui pourrait être soumis à la juridiction obligatoire de
                 la Cour en vue de son règlement, l’oppose à un autre Etat. La Cour peut
                 prendre en compte le comportement des parties postérieur au dépôt de la
                 requête en tant qu’élément de preuve supplémentaire pour s’assurer de sa
                 compétence et de la recevabilité de la requête, mais la souplesse, en
                 matière judiciaire, doit être exercée dans des limites raisonnables.
                    8. Troisièmement, la compétence de la Cour repose sur le consente-
                 ment mutuel et la réciprocité. Selon moi, la présente affaire différait par
                 nature de celles dans lesquelles la Cour avait opté pour une approche plus
                 souple à l’égard de certaines carences procédurales. Les déclarations que
                 les Iles Marshall ont faites dans le cadre de certaines conférences interna-
                 tionales ne suffisent pas, en tant que telles, à démontrer que, dans les
                 relations bilatérales de cet Etat, un différend l’opposait à chacune des
                 puissances nucléaires. De fait, le demandeur ne pouvait estimer qu’il
                 s’agissait là d’un problème bilatéral. Quoique ayant été elles‑mêmes vic-
                 times des armes nucléaires, les Iles Marshall n’ont pas introduit la pré-
                 sente instance simplement pour protéger leurs propres intérêts ; leur

                                                                                           187




6 CIJ1106.indb 135                                                                                13/11/17 09:02

                              armes nucléaires et désarmement (décl. xue)                   736

                  argumentation sert en effet davantage ceux de la communauté internatio-
                 nale. Or, bien qu’elle ait, dans le cadre de l’affaire de la Barcelona Trac‑
                 tion (Barcelona Traction, Light and Power Company, Limited (nouvelle
                 requête : 1962) (Belgique c. Espagne), deuxième phase, arrêt, C.I.J.
                 Recueil 1970, p. 32, par. 33), reconnu l’existence d’obligations erga omnes,
                 la Cour ne s’est pas penchée sur la question de la qualité pour agir
                 dans ce domaine, question qui reste à approfondir en droit international.
                     9. Cela m’amène à la seconde observation que je tiens à formuler au
                  sujet de l’arrêt. Je déplore grandement que la Cour n’ait pas examiné
                 ­certaines autres exceptions soulevées par le défendeur. Dans ses écritures
                  et plaidoiries, le Pakistan soutenait que la requête des Iles Marshall était
                  irrecevable
                      « [du] fait que [celles‑ci] ne met[taient] pas en cause certains protago-
                      nistes essentiels, dans une affaire concernant un traité multilatéral
                      qui li[ait] [l]es Etats dotés de l’arme nucléaire et d’autres Etats, mais
                      auquel le Pakistan, lui, n’[était] pas partie, ou encore [d]u fait que la
                      voie judiciaire [était], par nature, impropre à résoudre les questions
                      relatives au désarmement nucléaire impliquant de multiples Etats,
                      a fortiori par une prescription spécifique ou toute autre prescrip-
                      tion visant un seul d’entre eux » (contre‑mémoire du Pakistan,
                      par. 1.12).
                    10. Selon lui, la règle de l’Or monétaire empêchait la Cour de statuer
                 sur les demandes des Iles Marshall en l’absence des Etats parties au traité
                 sur la non-prolifération des armes nucléaires (le « TNP ») et d’autres Etats
                 concernés (ibid., par. 7.33). Le défendeur affirmait par ailleurs que la voie
                 judiciaire était, par nature, impropre à résoudre les questions relatives au
                 désarmement nucléaire impliquant de multiples Etats (ibid., par. 1.12), et
                 que la Cour aurait « exerc[é] en vain » sa compétence contentieuse en l’es-
                 pèce (ibid., par. 8.105).
                    11. A mon sens, la Cour aurait dû examiner ces exceptions dès la phase
                 préliminaire, puisque ses conclusions à cet égard auraient eu un effet
                 direct sur sa compétence et sur la recevabilité de la requête. Si elle avait
                 procédé ainsi, elle aurait en effet été mieux à même de démontrer que,
                 pour ce qui concerne les questions de compétence et de recevabilité, la
                 requête des Iles Marshall n’était pas seulement défectueuse sur un point
                 de procédure.
                    12. Dans son avis consultatif sur la Licéité de la menace ou de l’emploi
                 d’armes nucléaires, la Cour, après avoir examiné quel était alors le statut
                 des armes nucléaires en droit international, avait précisé que, pour
                 atteindre l’objectif fixé de longue date du désarmement nucléaire complet,
                 tous les Etats parties au TNP avaient l’obligation de négocier de bonne
                 foi en ce sens. Elle avait également souligné que, « [d]e fait, toute recherche
                 réaliste d’un désarmement général et complet, en particulier nucléaire,
                 nécessit[ait] la coopération de tous les Etats » (Licéité de la menace ou de
                 l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 264,
                 par. 100 ; les italiques sont de moi).

                                                                                            188




6 CIJ1106.indb 137                                                                                 13/11/17 09:02

                              armes nucléaires et désarmement (décl. xue)                    737

                   13. La Cour s’était également référée à la résolution 984 (1995) en
                 date du 11 avril 1995, dans laquelle le Conseil de sécurité avait réaffirmé
                 qu’il était « nécessaire que tous les Etats parties au traité sur la non‑­
                 prolifération des armes nucléaires s’acquittent pleinement de toutes leurs
                 obligations » et exhorté
                      « tous les Etats à poursuivre de bonne foi, comme il [était] stipulé à
                      l’article VI du traité sur la non‑prolifération des armes nucléaires,
                      des négociations sur des mesures efficaces relatives au désarmement
                      nucléaire et sur un traité de désarmement général et complet sous un
                      contrôle international strict et efficace, qui demeur[ait] un objectif
                      universel » (C.I.J. Recueil 1996 (I), p. 265, par. 103 ; les italiques sont
                      de moi).
                    14. Dans son avis consultatif, la Cour avait notamment souligné que
                 l’obligation découlant de l’article VI du TNP était une double obligation,
                 ajoutant ce qui suit :
                         « La portée juridique de l’obligation considérée dépasse celle d’une
                      simple obligation de comportement ; l’obligation en cause ici est celle
                      de parvenir à un résultat précis — le désarmement nucléaire dans
                      tous ses aspects — par l’adoption d’un comportement déterminé, à
                      savoir la poursuite de bonne foi de négociations en la matière. »
                      (Ibid., p. 264, par. 99.)
                    15. Vingt ans se sont écoulés depuis que la Cour a prononcé ce dictum
                 solennel. Ainsi qu’elle l’a précisé, tous les Etats doivent coopérer pour
                 réaliser cet objectif. A l’évidence, l’on a assisté en la matière à un manque-
                 ment collectif, mais la question qui se posait en la présente espèce était de
                 savoir si celui‑ci pouvait prendre la forme d’une série de différends bilaté-
                 raux, examinés séparément.
                    16. Il n’est guère douteux que certains Etats dotés d’armes nucléaires,
                 d’une part, et les Etats qui en sont dépourvus, d’autre part, ont des vues
                 divergentes au sujet de la cessation de la course aux armes nucléaires et du
                 processus de négociation sur le désarmement nucléaire. Pareil désaccord
                 peut‑il pour autant être qualifié de différend au sens des articles 36 et 38 du
                 Statut ? Autrement dit, un tel différend, à supposer qu’il ait existé au
                 moment du dépôt de la requête ou qu’il se soit cristallisé par la suite, peut‑il
                 être tranché par la Cour dans le cadre d’une procédure contentieuse ? La
                 question qui se posait en la présente espèce n’était pas, semble‑t‑il, celle
                 d’une carence procédurale à laquelle il aurait pu être remédié en cours
                 d’instance, comme cela avait été le cas dans les affaires antérieures. Je crains
                 que la Cour ait un peu trop mis l’accent sur la manière dont un différend
                 peut se matérialiser, sans tenir suffisamment compte de la nature de celui
                 qui, selon les Iles Marshall, les opposait au Pakistan.

                 (Signé) Xue Hanqin.



                                                                                             189




6 CIJ1106.indb 139                                                                                  13/11/17 09:02

